IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,145-01


                        EX PARTE ISRAEL MAGALLANES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. D-16-2085-CR-W1 IN THE 358TH DISTRICT COURT
                             FROM ECTOR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to three years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because it was based on a promise from trial

counsel that he would discharge his sentence on December 17, 2018.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
                                                                                                       2

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of involuntary plea and ineffective assistance

of counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings as to whether a specific number of days of pre-sentence

jail time credit was a part of the plea bargain, and if so, exactly how much time was promised to

Applicant. The trial court shall make findings of fact as to whether the promise of time credit was

an affirmative part of Applicant’s plea agreement and, if so, what type of credit the agreement

concerned. The trial court shall also make findings of fact as to whether counsel told Applicant his

sentence would discharge on December 17, 2018. The trial court shall also make any other findings

of fact and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s

claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: April 11, 2018
Do not publish
3